 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JEREMY J. KELLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 2:06-CR-00058-JAM-EFB

11                                Plaintiff,                              --------------- PROTECTIVE
                                                         STIPULATION AND [PROPOSED]
                                                         AND NONDISCLOSURE ORDER
12                         v.

13   MANJIT KAUR RAI and JAGDIP SINGH
     SEKHON,
14
                                 Defendants.
15

16

17         Plaintiff United States of America, by and through its counsel of record, defendant Manjit Kaur

18 Rai, by and through her undersigned counsel of record, Jagdip Singh Sekhon, by and through his

19 undersigned counsel of record, and Don Riding hereby stipulate as follows:

20         1. The Court has ordered the parties to arrange for defendants’ designated expert, Don Riding,

21             to review four disputed A-files to assist the defense in identifying specific documents in

22             those files that it may request in discovery. ECF No. 791.

23         2. The parties recognize that the disputed A-files contain numerous protected confidential

24             documents containing sensitive personal information.

25         3. In recognition of the need to protect the confidentiality of the material in the A-files, the

26             parties and Mr. Riding jointly request the Court impose, pursuant to Rule 16(d) of the Federal

27             Rules of Criminal Procedure and the Court’s general supervisory authority, the following terms

28             governing the procedure for reviewing the A files and the treatment of the confidential


                       ---------------
      STIPULATION AND [PROPOSED]                         1
      ORDER
 1           information in the A files:

 2           a. The government will make the disputed A-files available for review at the U.S.

 3               Citizenship and Immigration Services (USCIS) office at 650 Capitol Mall, Sacramento, at

 4               a date convenient for the defense. Don Riding, defendants’ expert, will be present to

 5               review the A-files. Also present will be a defense investigator, Frank Huntington, as well

 6               as a USCIS records custodian and any agency employees USCIS deems necessary to

 7               safeguard the integrity of the files. While Mr. Huntington may be present in the room

 8               during the expert review, he may not view the A-files.

 9           b. Mr. Riding and Mr. Huntington will not be allowed to bring any recording devices with

10               them into the review area. Specifically, cellular telephones are considered recording

11               devices and will not be allowed in the review area.

12           c. Mr. Riding will be allowed to take notes during his review of the disputed A-files

13               regarding a general description of relevant documents and why they may be relevant to

14               the pending habeas petitions. Mr. Riding may not copy personal identifying information

15               such as dates of birth, social security numbers, addresses or telephone numbers, or any

16               medical information. Mr. Riding may also not record any specific information from any

17               asylum application, including any narratives of persecution or any information

18               identifying any asylum seeker, witness, or alleged persecutor, including names, whole or

19               partial alien numbers, locations, or other information that would allow the identification

20               of the particular individual(s).

21           d. Mr. Riding will identify with Post-It notes all documents relevant to the pending habeas

22               petition. The Records Custodian will create a Word document containing the names of

23               all documents identified by Mr. Riding and confirm the names of those documents with

24               Mr. Riding. The names on this list may not reveal any contents of the documents. Mr.

25               Riding may review the list to ensure that it is complete and accurate. A copy of the list

26               will be provided to Mr. Riding. This list is not subject to this nondisclosure order.

27           e. Mr. Riding shall not disclose any information about the contents of the disputed A-files

28               to anyone other than Kresta Daly, Erin Radekin, and Joan Pradham (collectively,


                      ---------------
     STIPULATION AND [PROPOSED]                        2
     ORDER
 1              “defendants’ counsel”) and/or Mr. Huntington. Mr. Riding may disclose information to

 2              defendants’ counsel and/or Mr. Huntington for the sole purpose of identifying specific

 3              documents in the A-files relevant to the pending habeas petition. Mr. Riding may use

 4              any notes he takes during his review to assist him in reporting to defendants’ counsel

 5              and/or Mr. Huntington.

 6           f. Mr. Riding must keep custody of any notes he takes during the review and may not copy

 7              or reproduce them. The notes must be kept in a secure location and labelled:

 8              “CONFIDENTIAL – Pursuant to Court Order May Not Be Disseminated or Copied.”

 9              Defendants’ counsel and/or Mr. Huntington may review Mr. Riding’s notes, but may not

10              retain a copy of the notes. No member of the defense team may obtain a copy of the

11              notes. The “defense team” shall include Ms. Daly, Ms. Radekin, Ms. Pradham, other

12              counsel, any member of counsel’s staff, investigator(s), or retained expert(s) other than

13              Mr. Riding, potential percipient witnesses, and the defendants in this matter.

14           g. At the conclusion of this litigation or within 30 days of the expiration of the time to

15              appeal the final disposition in this action, whichever is later, Mr. Riding shall destroy his

16              notes and shall inform USCIS in writing of such destruction by e-mail to USCIS District

17              22 Records Custodian Joe Long at joe.t.long@uscis.dhs.gov.

18           h. Defendants’ counsel and Mr. Huntington may only use the information disclosed by Mr.

19              Riding for the sole purpose of requesting specific documents from the four disputed A-

20              files as discovery in this matter. Defendants’ counsel and Mr. Huntington may not

21              disclose the information to any other individual(s) for any other purpose, including

22              Defendants Rai and/or Sekhon. Defendants’ counsel may discuss the information with

23              counsel for the government in requesting discovery informally. Defendants’ counsel may

24              also disclose the information to the Court as necessary to formally request discovery. If

25              defendants’ counsel pursue formal discovery through a Court order, any confidential

26              information obtained from the A-files must be filed under seal pursuant to Local Rule

27              141 as appropriate to protect its confidential nature.

28       4. Nothing in this Order shall preclude a party from seeking a more restrictive protective order


                      ---------------
     STIPULATION AND [PROPOSED]                       3
     ORDER
 1                                         --------------- ORDER
                                          [PROPOSED]

 2          For good cause shown, the stipulation of counsel in criminal case no. 2:06-cr-00058-JAM-EFB

 3 is approved and the terms set forth therein are so ordered pursuant to Rule 16(d) of the Federal Rules of

 4 Criminal Procedure and the Court’s general supervisory authority.

 5

 6          DATED: January 9, 2019

 7                                                               EDMUND F. BRENNAN

 8                                                               United States Magistrate Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


      STIPULATION AND [PROPOSED]                         5
      ORDER
